DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
U.S.C §101 Rejection
Regarding the 101 rejection arguments to claim 1, Examiner respectfully disagrees. The “employee location repository” is directed towards is understood to correspond to storing data (i.e. data gathering), which is insignificant extra-solution activity. See MPEP 2106.05(g).  The limitation “identifying, by the one or more processor, two or more candidates for the impromptu interaction amongst the two or more users responsive to determining that respective real time locations of the candidates as represented in the employee location repository are converging” save for the generic computer component (“processor”) used to implement the judicial exception (See MPEP 2106.05(f).) and the repository already addressed, recites a mental process. A human can reasonably identify two users “converging” based on their locations. Regarding the limitation “predicting, by the one or more processor, a topic of the impromptu interaction amongst content of a topic repository respective to the two or more candidates based on a common work interest amongst the two or more candidates from the identifying”, 
Regarding Claim 8 and 15, Applicant states “The Office will respectfully note that it is not practically performed by a human to tell on which topic the candidates will converse by simply identifying the candidates approaching in their respective locations, when they have not engaged in any kind of interaction yet.” Examiner does not agree with this. A human determined two people who are approaching each other might have an unplanned interaction (“identifying two or more candidates for the impromptu interaction amongst the users responsive to determining that respective locations of the candidates are converging”). A human can predict or “guess” what the two people might talk about (“identifying two or more candidates for the impromptu interaction amongst the users responsive to determining that respective locations of the candidates are converging”). Applicant will respectfully note that a prediction or a “guess” does not have to be correct. 
	Applicant remarks “Further, the elements of "common work interest" that is the basis of "the topic of the impromptu interaction" cannot be made known to the candidates by their respective locations converging.”. However, the claim limitation clearly states “predicting a topic of the impromptu interaction based on a common work interest amongst the candidates” which means the common work interest is already known. A human can predict a topic of the interaction based on a common work interest. 
U.S.C §103 Rejection
Regarding Applicant’s Regarding Claim 1: Regarding Applicant’s arguments on page 24, Examiner respectfully disagrees. Applicant states Tseng and Anonymous do not teach “sending, by the one or more processor, a notification of the impromptu interaction to a user device of one of the two or more candidates subsequent to generating the notification including i)the topic, ii) identification of another of the two or more candidates, and iii) links to access resources relevant to the topic from the user device, wherein the resources are associated with the topic in the topic repository as being helpful in discussing the topic, to thereby improve work efficiency regarding the topic in a corporate environment by facilitating the impromptu interaction” because Anonymous “conflict” with each other regarding the “impromptu interaction”. Anonymous also teaches “the common work interest amongst two or more candidates”. A “informal and casual discussion” is an impromptu discussion because it is unplanned. Anonymous further teaches a common work interest amongst two or more candidates as mentioned in the Advisory action mailed 12/29/2020 and reiterated below in response to arguments regarding Claim 21. Applicant further argues that Tseng and Anonymous are not combinable. Examiner disagrees, both prior arts are directed to predicting an interaction between two or more users. Combining the teaching of Tseng with Anonymous would help improve the interaction between the two users as stated in the combination rationale. As stated in the responses to arguments in the office action mailed 10/06/2020, Tseng in combination of Wu teach "the topic of the impromptu interaction" and "predicting a topic of the impromptu interaction based on a common work interest amongst the candidates". Examiner notes several of the Applicant’s arguments are rehashed and were responded to in either the present Office Action, the 
Regarding Applicant’s Regarding Claim 21: Regarding Applicant’s arguments on page 33, Examiner respectfully disagrees. Applicant further argues that “Anonymous does not teach the claim element of "the topic of the impromptu interaction" as recited in claim 21”. However, Anonymous teaches predicting a topic “A method and system are needed that can predict the association of users, predict possible discussion topics of the group, and enable an organization to plan for user participation in a common discussion.” (see e.g., Anonymous, pg. 1) for an impromptu interaction “Informal and casual discussions among people in the workplace, at locations other than an office (e.g., break room, cafeteria, common area, etc.), often produce new and creative ideas.” (see e.g., Anonymous, pg. 1). The topics are based on a “common work interest” because the predictions of the interactions take place in a workplace setting and the prediction is based on user’s taking a break at work or meeting in a common area at work or even at the cafeteria at work. Anonymous predicts a topic users at a workplace will likely engage in during their break based on their corporate communications “pg. 2; Software installed in the server identifies the recent social contributions and discussions (e.g., travel experience, political contribution, etc.) to identify possible discussion topics. It ranks the identified discussion topics based on the common interests amongst those who need a break.)” (see e.g., Anonymous, pg. 1). Examiner notes several of the Applicant’s arguments are rehashed and were responded to in either the present Office Action, the Office action mailed 10/06/2020, or the Advisory Action mailed 12/29/2020. Arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the 2019 PEG for more details of the analysis.
Step 1
According to the first part of the analysis, in the instant case, claims 1-7 are directed towards a method, claim 8-14 are directed towards a computer program product, and claims 15-20 are directed towards a system comprising at least  a processor. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Claim 1 recites:
Step 2A, Prong 1
“identifying, by the one or more processor, two or more candidates for the impromptu interaction amongst the two or more users responsive to determining that respective real time locations of the candidates as represented in the … are converging” (Save for the recitation of a generic computer component (“employee location repository”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine two users approaching each other. The employee repository used to store data which is well known.).
“predicting, by the one or more processor, a topic of the impromptu interaction amongst content of a topic repository respective to the two or more candidates based on a common work interest amongst the two or more candidates from the identifying, wherein the common work interest is represented in a … including corporate community postings, instant messages, and work products associated with the two or more candidates;” (Save for the recitation of a generic computer component (“database”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a topic of conversation for two or more people. The topic repository is used to store data which is routine and conventional.).
Step 2A, Prong 2
 “collecting, by one or more processor, real time location data of two or more users as generated by respective user device” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity.).
“employee location repository” ” (The “repository” is understood to be generic computer equipment.)
“a corporate communication database” (The “database” is understood to be generic computer equipment.)
“wherein the real time location data for each of the two or more users are generated by the respective user device records movement with a plurality of location monitoring devices in a corporate premises, and wherein the real time location data of the two or more users are continuously and individually synchronized in an employee location repository as each of the two or more users moves about within the corporate premises;” (This step appears to be directed to collecting GPS data to update a location data store which is well- 
“sending, by the one or more processor, a notification of the impromptu interaction to a user device of one of the two or more candidates subsequent to generating the notification including the topic, identification of another of the two or more candidates, and links to access resources relevant to the topic from the user device, wherein the resources are associated with the topic in the topic repository as being helpful in discussing the topic, to thereby improve work efficiency regarding the topic in a corporate environment by facilitating the impromptu interaction.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. The improvement is describing an intended result.).
Step 2B
“collecting, by one or more processor, real time location data of two or more users as generated by respective user device” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).).
“employee location repository” ” (The “repository” is understood to be generic computer equipment. See MPEP 2106.05(f).)
“a corporate communication database” (The “database” is understood to be generic computer equipment. See MPEP 2106.05(f).)
“wherein the real time location data for each of the two or more users are generated by the respective user device records movement with a plurality of location monitoring devices in a corporate premises, and wherein the real time location data of the two or more users are continuously and individually synchronized in an employee location repository as each of the two or more users moves about within the corporate premises;” (This step appears to be directed to collecting GPS data to update a location data store which is well- understood, routine, conventional as evidenced by at least pages 1-2 of Burbey et al. (“Predicting Future Locations and Arrival Times of Individuals”).
“sending, by the one or more processor, a notification of the impromptu interaction to a user device of one of the two or more candidates subsequent to generating the notification including the topic, identification of another of the two or more candidates, and links to access resources relevant to the topic from the user device, wherein the resources are associated with the topic in the topic repository as being helpful in discussing the topic, to thereby improve work efficiency regarding the topic in a corporate environment by facilitating the impromptu interaction.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The improvement is describing an intended result.).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 2 recites:
Step 2A, Prong 1
“analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products;” 
“determining topics including the topic of the impromptu interaction, work interests of the users in relation to the topics, and the resources relevant to respective topics, wherein the users generate the content of the corporate communication database;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a topic of conversation, people involved with the topic, and resources involved with the topic.)
Step 2A, Prong 2
“building a topics repository cataloguing the topics, the users involved with the respective topics, and the resources for the respective topics, wherein the resources include the content of the corporate communication database and derivations thereof.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 3 recites:
Step 2A, Prong 1
“monitoring the respective location data of the two or more users as received from the collecting in real time, wherein the respective user device is equipped to read a direction and a pace of movement of each of the two or more users” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can monitor data related to two user’s locations.)
“ascertaining that the respective locations of the candidates will be within a preconfigured proximity at a certain point of time in the future” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can predict two users coming into contact based on location information.)
“selecting the candidates for the impromptu interaction responsive to the ascertaining.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can pick which users will interact based on their location.)
Step 2A, Prong 2
This claim does not appear to recite any additional elements
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites:
Step 2A, Prong 1
“discovering a scheduled event for one candidate of the candidates based on calendar data;” (This step appears to be practically implementable in the human 
“ascertaining that the another candidate moves toward a location of the scheduled event at around the time of the scheduled event;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can predict that another user will be going to the event.)
“selecting the candidates for the impromptu interaction responsive to the ascertaining.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can pick which users will interact based on their attendance of the event.)
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites:
Step 2A, Prong 1
“discovering a movement pattern for a first candidate of the candidates routinely inhabiting a certain location at around a certain time based on cumulated location data” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can learn the routines of users based on places they routinely visit.).
“tracking movement of a second candidate of the candidates by use of a user device corresponding to the second candidate;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can track a user’s movement.).
“ascertaining that the second candidate moves toward the certain location at around the certain time;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine that a second user is approaching the location at a certain time.).
“selecting the candidates for the impromptu interaction responsive to the ascertaining.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine two users about to interact).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites:
Step 2A, Prong 1
“discovering one or more topic with which the candidates are commonly involved by authoring or being mentioned in any communication and/or work product relevant to the respective one or more topic, wherein the one or more topic includes the topic of the impromptu interaction” (This step appears to be 
“calculating one or more confidence score respectively corresponding to the one or more topic;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can calculate a confidence score for a topic.).
“selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human select a topic with the highest confidence score.).
Step 2A, Prong 2
This step does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites:
Step 2A, Prong 1
“factoring in a number of the candidates, a priority of the topic, and combinations thereof to each confidence score of each topic such that the confidence score of the topic may be proportional to the number of the candidates and the priority of the topic, wherein the one or more confidence score respectively indicates how likely the respective topic would be discussed in the impromptu interaction amongst the candidates.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can factor the number of users associated with a topic into calculating a topic confidence score.).
Step 2A, Prong 2
This step does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites:
Step 2A, Prong 1
“identifying two or more candidates for the impromptu interaction amongst the users responsive to determining that respective locations of the candidates are converging;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine two users approaching each other.).
“predicting a topic of the impromptu interaction based on a common work interest amongst the candidates;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a topic of conversation for two or more people.).
Step 2A, Prong 2
“A computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method for accommodating an impromptu interaction” (The “storage medium, processor, and instructions” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“collecting location data of two or more users by use of respective user devices;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).).
“sending a notification of the impromptu interaction to one of the candidates responsive to generating the notification including the topic, identification of another of the candidates, and links to resources relevant to the topic.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites:
Step 2A, Prong 1
“analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can read corporate emails, messages, and posts.).
“determining topics including the topic of the impromptu interaction, work interests of the users in relation to the topics, and the resources relevant to respective topics, wherein the users generate the content of the corporate communication database” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a topic of conversation, people involved with the topic, and resources involved with the topic.).
Step 2A, Prong 2
“ building a topics repository cataloguing the topics, the users involved with the respective topics, and the resources for the respective topics, wherein the resources include the content of the corporate communication database and derivations thereof.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites: 
Step 2A, Prong 1
	“monitoring the respective location data of the two or more users as received from the collecting in real time, wherein the respective user device is equipped to read a direction and a pace of movement of each of the two or more users;” (This step appears to be practically implementable in the human mind and is 
	“ascertaining that the respective locations of the candidates will be within a preconfigured proximity at a certain point of time in the future;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can predict two users coming into contact based on location information.).
“selecting the candidates for the impromptu interaction responsive to the ascertaining.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can pick which users will interact based on their location.)
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 11 recites:
Step 2A, Prong 1
“discovering a scheduled event for one candidate of the candidates based on calendar data;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can learn an event by looking at a calendar.)
“ascertaining that the another candidate moves toward a location of the scheduled event at around the time of the scheduled event;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can predict that another user will be going to the event.)
“selecting the candidates for the impromptu interaction responsive to the ascertaining.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can pick which users will interact based on their attendance of the event.)
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 12 recites:
Step 2A, Prong 1
“discovering a movement pattern for a first candidate of the candidates routinely inhabiting a certain location at around a certain time based on cumulated location data” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can learn the routines of users based on places they routinely visit.).
“tracking movement of a second candidate of the candidates by use of a user device corresponding to the second candidate;” (This step appears to be 
“ascertaining that the second candidate moves toward the certain location at around the certain time;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine that a second user is approaching the location at a certain time.).
“selecting the candidates for the impromptu interaction responsive to the ascertaining.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine two users about to interact).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 13 recites:
Step 2A, Prong 1
“discovering one or more topic with which the candidates are commonly involved by authoring or being mentioned in any communication and/or work product relevant to the respective one or more topic, wherein the one or more topic includes the topic of the impromptu interaction” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can learn topics based on communication between users.).
“calculating one or more confidence score respectively corresponding to the one or more topic;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can calculate a confidence score for a topic.).
“selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human select a topic with the highest confidence score.).
Step 2A, Prong 2
This step does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites:
Step 2A, Prong 1
“factoring in a number of the candidates, a priority of the topic, and combinations thereof to each confidence score of each topic such that the confidence score of the topic may be proportional to the number of the candidates and the priority of the topic, wherein the one or more confidence score respectively indicates how likely the respective topic would be discussed in the impromptu interaction amongst the candidates.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a 
Step 2A, Prong 2
This step does not appear to recite any additional elements.
Claim 15 recites:
Step 2A, Prong 1
“identifying two or more candidates for the impromptu interaction amongst the users responsive to determining that respective locations of the candidates are converging;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine two users approaching each other.).
“predicting a topic of the impromptu interaction based on a common work interest amongst the candidates” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a topic of conversation for two or more people.).
Step 2A, Prong 2
	“A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for A computer implemented method for accommodating an impromptu interaction,” (The “memory, processor, and instructions” are understood to be generic computer equipment. See MPEP 2106.05(f).)
 “collecting, by one or more processor, location data of two or more users by use of respective user devices;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).).
“sending a notification of the impromptu interaction to one of the candidates responsive to generating the notification including the topic, identification of another of the candidates, and links to resources relevant to the topic.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites: 
Step 2A, Prong 1
“analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can read corporate emails, messages, and posts.)
“determining topics including the topic of the impromptu interaction, work interests of the users in relation to the topics, and the resources relevant to respective topics, wherein the users generate the content of the corporate communication database;” (This step appears to be practically implementable in the 
Step 2A, Prong 2
“building a topics repository cataloguing the topics, the users involved with the respective topics, and the resources for the respective topics, wherein the resources include the content of the corporate communication database and derivations thereof.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 recites:
Step 2A, Prong 1
	“discovering one or more topic with which the candidates are commonly involved by authoring or being mentioned in any communication and/or work product relevant to the respective one or more topic, wherein the one or more topic includes the topic of the impromptu interaction;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can learn topics based on communication between users.).
	“calculating one or more confidence score respectively corresponding to the one or more topic by factoring in a number of the candidates, a priority of the topic, and combinations thereof to each confidence score of each topic such that the confidence score of the topic may be proportional to the number of the candidates and the priority of the topic, wherein the one or more confidence score respectively indicates how likely the respective topic would be discussed in the impromptu interaction amongst the candidates;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can calculate a confidence score for a topic.).
	“selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score.”END920160679US1 Page 36 of 37 (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human select a topic with the highest confidence score.).
Step 2A, Prong 2
This claim does not appear to recite any additional elements
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 21 recites:
Step 2A, Prong 1
	“analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products, by use of cognitive analysis utilizing a natural language processing tool, a natural language classification tool, and a tone analyzer, wherein the corporate communication database indicates a plurality of interconnected data sources and data utilities proprietary to a corporation” (Save for the recitation of a generic computer component (“database”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
	“determining, based on the content of the corporate communication database resulting from the analyzing, topics including the topic of the impromptu interaction, work interests of the users in relation to respective topics, and the resources relevant to the respective topics, wherein the users generate the content of the corporate communication database” (Save for the recitation of a generic computer component (“database”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
Step 2A, Prong 2
“corporate communication database” (The “database” is understood to be generic computer equipment. See MPEP 2106.05(f).)
	“building a topics repository cataloguing the topics from the determining, prior to the predicting, each topic of the topics repository has attributes of: all users involved with a topic, a priority of the topic, and resources relevant to the topic, wherein respective resources relevant to the topic indicate a selected portion of the content of the corporate communication database that is helpful for the impromptu interaction on the topic.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity.).
Step 2B
“building a topics repository cataloguing the topics from the determining, prior to the predicting, each topic of the topics repository has attributes of: all users involved with a topic, a priority of the topic, and resources relevant to the topic, wherein respective resources relevant to the topic indicate a selected portion of the content of the corporate communication database that is helpful for the impromptu interaction on the topic.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Claim 22 recites:
Step 2A, Prong 1
This claim does not appear to recite and judicial exceptions
Step 2A, Prong 2
“wherein the respective user devices are selected from the group consisting of: a smart phone, a smart watch, a tablet, a laptop, a smart mobile device, an augmented reality glass, a designated mobile device equipped to transfer input data to a cognitive impromptu interaction assistant system for a corporation and to receive the notification from the cognitive impromptu interaction assistant system, wherein the identification in the notification includes a name and a department of the another of the candidates, and the links to the resources relevant to the topic facilitates access from the respective user devices to proprietary digital data including corporate emails and END920160679US1-10-work products relevant to the topic as stored in the corporate communication database for the corporation.” (The specification of the devices being a smart phone, smart watch, tablet, etc. is understood to be a field of use limitation. See MPEP 2106.05(h).)
Step 2B
“wherein the respective user devices are selected from the group consisting of: a smart phone, a smart watch, a tablet, a laptop, a smart mobile device, an augmented reality glass, a designated mobile device equipped to transfer input data to a cognitive impromptu interaction assistant system for a corporation and to receive the notification from the cognitive impromptu interaction assistant system, wherein the identification in the notification includes a name and a department of the another of the candidates, and the links to the resources relevant to the topic facilitates access from the respective user devices to proprietary digital data including corporate emails and END920160679US1-10-work products relevant to the topic as stored in the corporate communication database for the corporation.” (The specification of the devices being a smart phone, smart watch, tablet, etc. is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 23 recites:
Step 2A, Prong 1
“monitoring the respective location data of the two or more users as received from the collecting in real time, wherein the respective user device is equipped to read a direction and a pace of movement of each of the two or more users in a corporate premises, in which a plurality of location monitoring devices are installed, and wherein the respective location data is selected from the group consisting of: real time geolocation data represented in a global positioning system (GPS) coordinates in the corporate premises as being input from the respective user devices, a Wi-Fi hotspot identification to which each user device is connected for general locations in the corporate premises of the respective user devices, security entrance and exit system data associated with specific areas in the corporate premises for which the two or more users are to use for identification, calendar data with an identified event location respective to the two or more users, and status data with a corporate instant messaging system with descriptions implicating a location in the corporate premises for each of the two or more users, wherein instant messages communicated by the corporate instance messaging system are analyzed by natural language processing and classification tools and catalogued in a topics repository;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human monitor locations of two respective users using data collected from a GPS.). 
“ascertaining, based on the direction and the pace of movement respective to each of the two or more users represented in the employee location repository, that the respective locations of the candidates will be within a preconfigured proximity at a certain point of time in the future;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human determine when two people will converge on a certain location based on the direction and how fast the two individuals move.).
“selecting the candidates for the impromptu interaction based on the ascertaining.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human determine two people who might engage in a spontaneous conversation.).

Step 2A, Prong 2
“updating, in real time by use of multiprocessing, the respective location data individually and concurrently for the two or more users in an employee location repository” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Step 2B
“updating, in real time by use of multiprocessing, the respective location data individually and concurrently for the two or more users in an employee location repository” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic") and Perry et al. (US-20160300178-A1), and Miinch et al. (US-20200401966-A1).
Regarding Claim 1,
Tseng teaches a computer implemented method for accommodating an impromptu interaction, comprising: 
collecting, by one or more processor, real time location data of two or more users as generated by respective user device, wherein the real time location data for each of the two or more users are generated by the respective user device that records movement with a plurality of location monitoring (para [0038] With regard to location, the social networking system receives and processes information regarding the current physical location of the recipient user and the target user. This information may be provided, for example, through location information provided by a user device 110, or alternatively through a user's active engagement with the social networking system.) devices in…, and wherein the real time location data of the two or more users are continuously and individually synchronized in an… as each of the two or more users moves about…(para [0031] The location store 255 stores location information received from user devices 110 associated with users.); 
identifying, by the one or more processor, two or more candidates for the impromptu interaction amongst the two or more users responsive to determining that respective real time locations of the candidates… are converging (para [0040] The trigger for when to conclude that an recipient user and a target user are likely to interact based on location may have both fixed and continuous components. For example, a fixed component may activate if the target user and the recipient user are present within a maximum distance of each other.); 
sending, by the one or more processor, a notification of the impromptu interaction to a user device of one of the two or more candidates subsequent to generating the notification including the topic (para [0035] To determine what information to provide, the system determines a relevance score for one or more information items related to the target user. The information items with the highest relevance scores may be provided to the user in the form of notifications, either automatically or at their request. And para [0056] The affinity value may further be determined as an inferred affinity value by incorporating the recipient user's own interest in similar topics), identification of another of the two or more candidates, and links to access resources relevant to the topic from the user device... (para [0032-0033] Any information stored or represented by the social networking system may be characterized generally as information items. Information items may include, for example, user profile information, relationship information, recent or upcoming activity information, etc… For example, a user communicates posts to the social networking system 130 from a user device 110. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data and/or media.)
Tseng does not explicitly disclose
collecting, by one or more processor, real time location data of two or more… in a corporate premises, and wherein the real time location data of the two or more users are continuously and individually synchronized in an employee location repository as each of the two or more users moves about within the corporate premises; 
predicting, by the one or more processor, a topic of the impromptu interaction amongst content of a topic repository respective to the two or more candidates based on a common work interest amongst the two or more candidates from the identifying, wherein the common work interest is represented in a corporate communication database including corporate community postings, instant messages, and work products associated with the two or more candidates;
However, Anonymous teaches
predicting, by the one or more processor, a topic of the impromptu interaction amongst content of a topic repository respective to the two or more candidates (pg. 2; A method and system are needed that can predict the association of users, predict possible discussion topics of the group, and enable an organization to plan for user participation in a common discussion.) based on a common work interest amongst the two or more candidates from the identifying (pg. 2; The novel contribution is a method and system that provide an organization with the ability to predict conversations of interest to parties in proximity of a discussion and then determine when to schedule/plan a break based on the real time cognitive state of users); and 
sending, by the one or more processor, a notification of the impromptu interaction to a user device of one of the two or more candidates subsequent to generating the notification including the topic, identification of another of the two or more candidates (pg. 2; Based on the predicted time required to discuss the topic, the software notifies users of the type of break. For example, during lunch break travel story can be discussed, whereas the political topic can be discussed during a coffee break. Based on the selected topic and break type, the system notifies the appropriate interested users, who can then mutually decide when to take a break.), …, wherein the resources are associated with the topic in the topic repository as being helpful in discussing the topic, to thereby improve work efficiency regarding the topic in a corporate environment by facilitating the impromptu interaction (pg. 2; Informal and casual discussions among people in the workplace, at locations other than an office (e.g., break room, cafeteria, common area, etc.), often produce new and creative ideas. Throughout the day, different groups will pass through the same areas, and each might be engaged in different or related discussions. If people from different groups can connect and converse, then perhaps more and better ideas can be generated for the benefit of the organization.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of determining interactions among candidates of Tseng with the method of determining interactions among candidates of Anonymous.
Doing so would allow for improved conversations in a workplace setting (pg. 2; If people from different groups can connect and converse, then perhaps more and better ideas can be generated for the benefit of the organization.).
Perry (US 20160300178 A1) teaches 
collecting, by one or more processor, real time location data of two or more… in a corporate premises, and wherein the real time location data of the two or more users are continuously and individually synchronized in an employee location repository as each of the two or more users moves about within the corporate premises (para [0076] In some embodiments, employees may wear one or more electronic tags that can transmit a location signal to network server 160. In such embodiments, network server 160 can maintain a database of each available employee's real-time location in the facility. In some embodiments, user device 120 may include one or more location sensors, and user device 120 may transmit a real-time location signal to server 160, to provide a current location of an employee associated with the user device 120.); 

Doing so would allow for determining the user’s expected location (para [0076] [0076] In some embodiments, network server 160 may analyze employee locations. For example, network server 160 may determine an expected location for each employee, based on the employee's job title, job assignment, work schedule, or other database entry identifying an expected location for the employee.). 
	Miinch (US 20200401966 A1) teaches
wherein the common work interest is represented in a corporate communication database (para [0072] The interaction prediction and response engine 200 may include a transceiver 205 that is communicatively coupled to database(s) 210 and a network 215 (e.g., the internet, wired network, wireless network, etc.).) including corporate community postings (para [0011] The event may be detected by monitoring a variety of data sources (e.g., social network posts, news websites, blogs, etc.) to determine an increase in online discussion of an event (e.g., new products, litigation, corporate activity, etc.) ), instant messages (para [0039] For example, user profile attributes such as, for example, previous interactions, communication preferences, notes, etc. may be analyzed to determine a communication channel preference for the user profile. Communication channels may include, by way of example and not limitation, email, telephone, social media, blog post, etc… For example, Sam may prefer social media as a communication channel and one of the generated options may be a message to be send via a messaging feature of a social network.), and work products associated with the two or more candidates (para [0016] The interaction data may be aggregated to determine a common topic included in the interaction data. For example, it may be determined that several interactions included a discussion of the new product launched by the electronics manufacturer. In some examples, the interaction data may be evaluated against one or more detected events to determine prevalence of each of the one or more events.);
sending, by the one or more processor, a notification of the impromptu interaction to a user device of one of the two or more candidates subsequent to generating the notification (para [0038] The administrator may be able to click, drag, or otherwise select a response option to transmit to the user. In some examples, the predicted interaction may be transmitted to a computing device of the administrator via a message. The message may include an interactive element that, upon interaction, display the options for responding to the predicted message. A response option selected in the message may be transmitted to the user for display on a display device.) including… iii) links to access resources relevant to the topic from the user device, wherein the resources are associated with the topic in the topic repository as being helpful in discussing the topic, to thereby improve work efficiency regarding the topic in a corporate environment by facilitating the impromptu interaction (para [0020] The response options may include a variety of data such as, for example, the organization's (e.g., the business holding the user's account, etc.) approved guidance regarding the ramifications of the event, actions that the user may take to address the event, links to information the organization deems reliable for the user to consult to obtain additional information about the event, and/or any other information and/or guidance that the organization deems likely to give the user the information that may have been obtained thorough an initiated interaction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Tseng’s method of predicting the likelihood of interaction with Miinch’s method of predicting the likelihood of interaction.
Doing so would allow for establishing profiles of users likely to initiate interaction (para [0017] The set of user profiles 110 may be analyzed to establish a model for a user profile likely to initiate interaction with the organization. The model may be developed using machine learning (e.g., using the machine learning component 400 as described in FIG. 4). For example, the set of user profiles and associated profile data of the users initiating interaction based on the event may be labeled to determine features to be included in the model.).
Regarding Claim 3,
Tseng, Anonymous, Perry, and Miinch teach the computer implemented method of claim 1. Tseng further teaches the identifying comprising: 
monitoring the respective location data of the two or more users (para [0037] The current conditions of the users may be monitored with respect to a number of factors including location, time, scheduled activities, or other metrics.) as received from the collecting in real time (para [0031] The location store 255 stores location information received from user devices 110 associated with users.), wherein the respective user device is equipped to read a direction (para [0047] For example, the location store 255 may indicate that five of the last six status updates from a particular target user were posted from a location in New York, and that the sixth update was posted from a location in Chicago. The Chicago status update may indicate that the target user has recently arrived in Chicago, possibly to move permanently, to take a vacation, or to go on a business trip.) and a pace of movement of each of the two or more users (para [0031] he location information used by the social networking system 130 may be obtained directly from user devices 110, e.g., at the time a notification is to be sent or at various predetermined time intervals); 
ascertaining that the respective locations of the candidates will be within a preconfigured proximity at a certain point of time in the future (para [0039] The social networking system determines that an recipient user and a target user are more likely to come into contact if they are physically closer together, and less likely to come into contact if they are physically farther apart. And para [0040] The trigger for when to conclude that an recipient user and a target user are likely to interact based on location may have both fixed and continuous components. For example, a fixed component may activate if the target user and the recipient user are present within a maximum distance of each other.); and 
selecting the candidates for the impromptu interaction responsive to the ascertaining (para [0039] The social networking system determines that an recipient user and a target user are more likely to come into contact if they are physically closer together).
Regarding Claim 4,

discovering a scheduled event for one candidate of the candidates based on calendar data (para [0011] The social networking system may transmit notifications periodically or make use of the recipient user's previously expressed plans or calendared events to determine when to provide notifications.);
 tracking movement of another candidate of the candidates by use of a user device corresponding to another candidate (para [0031] he location information used by the social networking system 130 may be obtained directly from user devices 110, e.g., at the time a notification is to be sent or at various predetermined time intervals; 
ascertaining that the another candidate moves toward a location of the scheduled event at around the time of the scheduled event (para [0041] For example, if the recipient user and the target user are both expected to attend a mutual friend's party at a future point in time, as the current time gets closer to the start of the event, the system may predict that an interaction between the recipient user and the target user is imminent.); and
 selecting the candidates for the impromptu interaction responsive to the ascertaining (para [0041] For example, if the recipient user and the target user are both expected to attend a mutual friend's party at a future point in time, as the current time gets closer to the start of the event, the system may predict that an interaction between the recipient user and the target user is imminent.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic") and Perry et al. (US-20160300178-A1), and Miinch et al. (US-20200401966-A1) and GRADY SMITH et al. (US-20170236081-A1).
Regarding Claim 2,
Tseng Anonymous, and Burbey teach the computer implemented method of claim 1.
Tseng Anonymous, and Burbey do not explicitly disclose
analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products; 
determining topics including the topic of the impromptu interaction, work interests of the users in relation to the topics, and the resources relevant to respective topics, wherein the users generate the content of the corporate communication database; and 
building a topics repository cataloguing the topics, the users involved with the respective topics, and the resources for the respective topics, wherein the resources include the content of the corporate communication database and derivations thereof.
However, Grady Smith et al. (US 20170236081 A1) teaches  
analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products (para [0149] Next (or instead, and optionally previously to the earlier step), the user or system (by default) may specify the potential sources of data or information of interest. These may include email, text messages, phone calls, meeting invitations, calendaring related data, HR records, etc. (as suggested by step or stage 404).); 
para [0311] interactions suggesting a specific topic being discussed between two employees or groups of employees (e.g., senior management, entry level, administrative) more than in the past (or in an unexpected way)), work interests of the users in relation to the topics (para [0199] When filtering interactions based on specific topics is applied, optimum choices can be made on decisions such as forming working groups, or identifying who is best to participate in an interview for a given position.), and the resources relevant to respective topics (para [0052] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records)), wherein the users generate the content of the corporate communication database (para [0093] In some embodiments, one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization).); and 
building a topics repository cataloguing the topics (para [0174] Tracking Context /Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows.), the users involved with the respective topics, and the resources for the respective topics (para [0052] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records)), para [0093] In some embodiments, one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the Tseng et al.’s method of determining a topic of interaction with Grady’s Smith method of determining a topic of interaction. 
Doing so would allow for modeling communication in an organization (para [0012] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records), and applying suitable filters to an interaction-based organizational structure, a set of maps or models of the information or process flow within the organization can be created.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic") and Perry et al. (US-20160300178-A1), and Miinch et al. (US-20200401966-A1) and Priness et al. (US-20160321551-A1).
Regarding Claim 5,
Tseng Anonymous, and Burbey teach the computer implemented method of claim 1, the identifying comprising: 
para [0038] With regard to location, the social networking system receives and processes information regarding the current physical location of the recipient user and the target user. This information may be provided, for example, through location information provided by a user device 110); 
ascertaining that the second candidate moves toward the certain location at around the certain time (para [0039] This might result, for example, in the transmission of notifications regarding information about a target user if the target user incidentally walks into the same coffee shop that the recipient user is currently present at.); and
 selecting the candidates for the impromptu interaction responsive to the ascertaining (para [0039] The social networking system determines that an recipient user and a target user are more likely to come into contact if they are physically closer together, and less likely to come into contact if they are physically farther apart.).
Tseng Anonymous, and Burbey do not explicitly disclose
discovering a movement pattern for a first candidate of the candidates routinely inhabiting a certain location at around a certain time based on cumulated location data; 
	However, Priness et al. (20160321551 A1) teaches
discovering a movement pattern for a first candidate of the candidates routinely inhabiting a certain location at around a certain time based on cumulated location data (para [0013] Moreover, some embodiments leverage the most relevant information about the user, such as user behavior patterns and visit patterns, to determine a more accurate prediction than conventional approaches.); 
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Tseng’s method of tracking users location with Priness et al.’s method of tracking user location.
Doing so would allow for determining a semantic context associated with the location (para [0012] Various aspects of the technology described herein are directed towards systems, methods, and computer storage media for, among other things, determining future semantic location information about a user, or providing a personalized computing experience based on the determined future semantic location information.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic"), Perry et al. (US-20160300178-A1), and Miinch et al. (US-20200401966-A1), Grady Smith et al. (US-20170236081-A1), and Govrin et al. (US-20140222433-A1).
Regarding Claim 6,
Tseng Anonymous, and Burbey teach the computer implemented method of claim 1. 
Tseng Anonymous, and Burbey do not explicitly disclose
the predicting comprising:
discovering one or more topic with which the candidates are commonly involved by authoring or being mentioned in any communication and/or work product relevant to 
calculating one or more confidence score respectively corresponding to the one or more topic; and 
selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score.
However, Govrin et al. (US 20140222433 A1) teaches
the predicting comprising:
calculating one or more confidence score respectively corresponding to the one or more topic (para [0070] According to certain embodiments, prediction blocks generate relevance score vectors for potential discussion topics.); and 
selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score (para [0129] Intent prediction results may be used to present multiple-choice selection dialogs to the user. Each selection option suggests a specific topic closure as a next step in the dialogue. In this embodiment, relevance scores, e.g. as generated in step vi of FIG. 3, are used to sort selection options (highest relevance on top)).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Sandstrom’s method of predicting a topic of communication with Govrin et al.’s method of predicting a topic of communication.
Doing so would allow for improving accuracy when assigning confidence values (para [0072] NLP Relevance Enhancement--Prediction vectors whose data structure may be as shown in FIG. 2b, enhance understanding accuracy by modifying the probabilities assigned by statistical NLP to strengthen likely topics and weaken unlikely topics e.g. as shown in FIG. 7 and FIG. 5.).
Grady Smith et al. further teaches 
discovering one or more topic with which the candidates are commonly involved by authoring or being mentioned in any communication and/or work product relevant to the respective one or more topic, wherein the one or more topic includes the topic of the impromptu interaction (para [0094] For example, by applying a form of machine learning (either supervised or unsupervised) to data regarding the invitees and the attendees to a series of meetings discussing a specific topic, it may be possible to identify those most involved with certain aspects of the project discussed at the meetings.);
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the Anonymous et al.’s method of determining a topic of interaction with Grady’s Smith method of determining a topic of interaction. 
Doing so would allow for modeling communication in an organization (para [0012] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records), and applying suitable filters to an interaction-based organizational structure, a set of maps or models of the information or process flow within the organization can be created.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic") and Perry et al. (US-20160300178-A1), Miinch et al. (US-20200401966-A1), Grady Smith et al. (US-20170236081-A1),  Govrin et al. (US-20140222433-A1), and Pal et al. (US-20170220577-A1).
Regarding Claim 7,
Tseng Anonymous, Perry, Miinch, Grady Smith et al., and Gorvin et al. teach the computer implemented method of claim 6. Gorvin et al further teaches the calculating comprising:
factoring in a number of the candidates, a priority of the topic, and combinations thereof to each confidence score of each topic such that the confidence score of the topic may be proportional to the number of the candidates and the priority of the topic, wherein the one or more confidence score respectively indicates how likely the respective topic would be discussed in the impromptu interaction amongst the candidates.
	However, Pal. et al. (US 20170220577 A1) teaches
the calculating comprising:
factoring in a number of the candidates, a priority of the topic, and combinations thereof to each confidence score of each topic such that the confidence score of the topic may be proportional to the number of the candidates and the priority of the topic, wherein the one or more confidence score respectively indicates how likely the respective topic would be discussed in the impromptu interaction amongst the candidates (para [0037] Such topics can be associated with the user, thereby identifying the user in the social networking system as a topical authority for those topics. For example, for a given topic "basketball", the topical authority labeling module 206 can determine the mean (.mu..sub.basketball) and the standard deviation (.sigma..sub.basketball) for the "basketball" topic. In general, the mean represents the average log frequency of all users to which the topic basketball was propagated. Using the example above, the mean for the "basketball" topic among the first user, the second user, and the third user can be computed by summing the number of followers of each user that are interested in the "basketball" topic (i.e., 1,000+1,200+1,500) and dividing this result by the total number of users to which the basketball topic was propagated (i.e., 3).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Gorvin et al.’s method of calculating a score for a topic with Pal et al.’s method of calculating a score for a topic.
Doing so would allow for predicting another user related to a topic (para [0006] In an embodiment, the systems, methods, and non-transitory computer readable media are configured to provide at least one user that is associated with the topic label with a recommendation for following a different user in the social networking system, the different user also being a topical authority for the topic).
Claims 8, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic").
Regarding Claim 8,
Tseng et al. teaches computer program product comprising: 
para [0073] Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus.), comprising: 
collecting location data of two or more users by use of respective user devices (para [0038] With regard to location, the social networking system receives and processes information regarding the current physical location of the recipient user and the target user. This information may be provided, for example, through location information provided by a user device 110, or alternatively through a user's active engagement with the social networking system.); 
identifying two or more candidates for the impromptu interaction amongst the users responsive to determining that respective locations of the candidates are converging (para [0040] The trigger for when to conclude that an recipient user and a target user are likely to interact based on location may have both fixed and continuous components. For example, a fixed component may activate if the target user and the recipient user are present within a maximum distance of each other.); 
sending a notification of the impromptu interaction to one of the candidates responsive to generating the notification including the topic (para [0035] To determine what information to provide, the system determines a relevance score for one or more information items related to the target user. The information items with the highest relevance scores may be provided to the user in the form of notifications, either automatically or at their request.), identification of another of the candidates, and links to resources relevant to the topic (para [0032-0033] Any information stored or represented by the social networking system may be characterized generally as information items. Information items may include, for example, user profile information, relationship information, recent or upcoming activity information, etc… For example, a user communicates posts to the social networking system 130 from a user device 110. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data and/or media.).
Tseng does not explicitly disclose
predicting a topic of the impromptu interaction based on a common work interest amongst the candidates;
However, Anonymous teaches
predicting a topic of the impromptu interaction (pg. 2; A method and system are needed that can predict the association of users, predict possible discussion topics of the group, and enable an organization to plan for user participation in a common discussion.) based on a common work interest amongst the candidates (pg. 2; The novel contribution is a method and system that provide an organization with the ability to predict conversations of interest to parties in proximity of a discussion and then determine when to schedule/plan a break based on the real time cognitive state of users);

Doing so would allow for improved conversations in a workplace setting (pg. 2; If people from different groups can connect and converse, then perhaps more and better ideas can be generated for the benefit of the organization.).

Regarding Claim 10,
Tseng and Anonymous teach the computer implemented method of claim 1. Tseng further teaches the identifying comprising: 
monitoring the respective location data of the two or more users (para [0037] The current conditions of the users may be monitored with respect to a number of factors including location, time, scheduled activities, or other metrics.) as received from the collecting in real time (para [0031] The location store 255 stores location information received from user devices 110 associated with users.), wherein the respective user device is equipped to read a direction (para [0047] For example, the location store 255 may indicate that five of the last six status updates from a particular target user were posted from a location in New York, and that the sixth update was posted from a location in Chicago. The Chicago status update may indicate that the target user has recently arrived in Chicago, possibly to move permanently, to take a vacation, or to go on a business trip.) and a pace of movement of each of the two or more users (para [0031] he location information used by the social networking system 130 may be obtained directly from user devices 110, e.g., at the time a notification is to be sent or at various predetermined time intervals); 
ascertaining that the respective locations of the candidates will be within a preconfigured proximity at a certain point of time in the future (para [0039] The social networking system determines that an recipient user and a target user are more likely to come into contact if they are physically closer together, and less likely to come into contact if they are physically farther apart. And para [0040] The trigger for when to conclude that an recipient user and a target user are likely to interact based on location may have both fixed and continuous components. For example, a fixed component may activate if the target user and the recipient user are present within a maximum distance of each other.); and 
selecting the candidates for the impromptu interaction responsive to the ascertaining (para [0039] The social networking system determines that an recipient user and a target user are more likely to come into contact if they are physically closer together).
Regarding Claim 11,
Tseng and Anonymous teach the computer implemented method of claim 1, the identifying comprising: 
discovering a scheduled event for one candidate of the candidates based on calendar data (para [0011] The social networking system may transmit notifications periodically or make use of the recipient user's previously expressed plans or calendared events to determine when to provide notifications.);
para [0031] he location information used by the social networking system 130 may be obtained directly from user devices 110, e.g., at the time a notification is to be sent or at various predetermined time intervals; 
ascertaining that the another candidate moves toward a location of the scheduled event at around the time of the scheduled event (para [0041] For example, if the recipient user and the target user are both expected to attend a mutual friend's party at a future point in time, as the current time gets closer to the start of the event, the system may predict that an interaction between the recipient user and the target user is imminent.); and
 selecting the candidates for the impromptu interaction responsive to the ascertaining (para [0041] For example, if the recipient user and the target user are both expected to attend a mutual friend's party at a future point in time, as the current time gets closer to the start of the event, the system may predict that an interaction between the recipient user and the target user is imminent.).
Regarding Claim 15,
Tseng (US 20130046770 A1) teaches a system comprising: 
a memory (para [0073] Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus.); 
para [0072] In one embodiment, a software module is implemented with a computer program product comprising a non-transitory computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.); and 
program instructions executable by the one or more processor via the memory to perform a method for a computer implemented method for accommodating an impromptu interaction (para [0073] Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus.), comprising: 
collecting, by one or more processor, location data of two or more users by use of respective user devices (para [0038] With regard to location, the social networking system receives and processes information regarding the current physical location of the recipient user and the target user. This information may be provided, for example, through location information provided by a user device 110, or alternatively through a user's active engagement with the social networking system.); 
identifying two or more candidates for the impromptu interaction amongst the users responsive to determining that respective locations of the candidates are converging (para [0040] The trigger for when to conclude that an recipient user and a target user are likely to interact based on location may have both fixed and continuous components. For example, a fixed component may activate if the target user and the recipient user are present within a maximum distance of each other.); 
sending a notification of the impromptu interaction to one of the candidates responsive to generating the notification including the topic (para [0035] To determine what information to provide, the system determines a relevance score for one or more information items related to the target user. The information items with the highest relevance scores may be provided to the user in the form of notifications, either automatically or at their request.), identification of another of the candidates, and links to resources relevant to the topic (para [0032-0033] Any information stored or represented by the social networking system may be characterized generally as information items. Information items may include, for example, user profile information, relationship information, recent or upcoming activity information, etc… For example, a user communicates posts to the social networking system 130 from a user device 110. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data and/or media.).
Tseng does not explicitly disclose
predicting a topic of the impromptu interaction based on a common work interest amongst the candidates;
However, Anonymous teaches
predicting a topic of the impromptu interaction (pg. 2; A method and system are needed that can predict the association of users, predict possible discussion topics of the group, and enable an organization to plan for user participation in a common discussion.) based on a common work interest amongst the candidates (pg. 2; The novel contribution is a method and system that provide an organization with the ability to predict conversations of interest to parties in proximity of a discussion and then determine when to schedule/plan a break based on the real time cognitive state of users);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of determining interactions among candidates of Tseng with the method of determining interactions among candidates of Anonymous.
Doing so would allow for improved conversations in a workplace setting (pg. 2; If people from different groups can connect and converse, then perhaps more and better ideas can be generated for the benefit of the organization.).

Claims 9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic") and GRADY SMITH et al. (US-20170236081-A1).
Regarding Claim 9,
Tseng and Anonymous teach the computer implemented method of claim 1.
Tseng and Anonymous do not explicitly disclose
analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products; 

building a topics repository cataloguing the topics, the users involved with the respective topics, and the resources for the respective topics, wherein the resources include the content of the corporate communication database and derivations thereof.
However, Grady Smith et al. (US 20170236081 A1) teaches  
analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products (para [0149] Next (or instead, and optionally previously to the earlier step), the user or system (by default) may specify the potential sources of data or information of interest. These may include email, text messages, phone calls, meeting invitations, calendaring related data, HR records, etc. (as suggested by step or stage 404).); 
determining topics including the topic of the impromptu interaction (para [0311] interactions suggesting a specific topic being discussed between two employees or groups of employees (e.g., senior management, entry level, administrative) more than in the past (or in an unexpected way)), work interests of the users in relation to the topics (para [0199] When filtering interactions based on specific topics is applied, optimum choices can be made on decisions such as forming working groups, or identifying who is best to participate in an interview for a given position.), and the resources relevant to respective topics (para [0052] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records)), wherein the users generate the content of the corporate communication database (para [0093] In some embodiments, one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization).); and 
building a topics repository cataloguing the topics (para [0174] Tracking Context /Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows.), the users involved with the respective topics, and the resources for the respective topics (para [0052] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records)), wherein the resources include the content of the corporate communication database and derivations thereof (para [0093] In some embodiments, one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the Anonymous et al.’s method of determining a topic of interaction with Grady’s Smith method of determining a topic of interaction. 
para [0012] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records), and applying suitable filters to an interaction-based organizational structure, a set of maps or models of the information or process flow within the organization can be created.).
Regarding Claim 16,
Tseng and Anonymous teach the computer implemented method of claim 1.
Tseng and Anonymous do not explicitly disclose
analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products; 
determining topics including the topic of the impromptu interaction, work interests of the users in relation to the topics, and the resources relevant to respective topics, wherein the users generate the content of the corporate communication database; and 
building a topics repository cataloguing the topics, the users involved with the respective topics, and the resources for the respective topics, wherein the resources include the content of the corporate communication database and derivations thereof.
However, Grady Smith et al. (US 20170236081 A1) teaches  
analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products (para [0149] Next (or instead, and optionally previously to the earlier step), the user or system (by default) may specify the potential sources of data or information of interest. These may include email, text messages, phone calls, meeting invitations, calendaring related data, HR records, etc. (as suggested by step or stage 404).); 
determining topics including the topic of the impromptu interaction (para [0311] interactions suggesting a specific topic being discussed between two employees or groups of employees (e.g., senior management, entry level, administrative) more than in the past (or in an unexpected way)), work interests of the users in relation to the topics (para [0199] When filtering interactions based on specific topics is applied, optimum choices can be made on decisions such as forming working groups, or identifying who is best to participate in an interview for a given position.), and the resources relevant to respective topics (para [0052] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records)), wherein the users generate the content of the corporate communication database (para [0093] In some embodiments, one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization).); and 
building a topics repository cataloguing the topics (para [0174] Tracking Context /Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows.), the users involved with the respective topics, and the resources for the respective topics (para [0052] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records)), wherein the resources include the content of the corporate communication database and derivations thereof (para [0093] In some embodiments, one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the Anonymous et al.’s method of determining a topic of interaction with Grady’s Smith method of determining a topic of interaction. 
Doing so would allow for modeling communication in an organization (para [0012] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records), and applying suitable filters to an interaction-based organizational structure, a set of maps or models of the information or process flow within the organization can be created.).
Regarding Claim 21,
Tseng and Anonymous The computer program product of claim 8, further comprising: 
analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products, by use of cognitive analysis utilizing a natural language processing tool, a natural language classification tool, and a tone analyzer, wherein the corporate communication database 
determining, based on the content of the corporate communication database resulting from the analyzing, topics including the topic of the impromptu interaction, work interests of the users in relation to respective topics, and the resources relevant to the respective topics, wherein the users generate the content of the corporate communication database; and 
building a topics repository cataloguing the topics from the determining, prior to the predicting, each topic of the topics repository has attributes of: all users involved with a topic, a priority of the topic, and resources relevant to the topic, wherein respective resources relevant to the topic indicate a selected portion of the content of the corporate communication database that is helpful for the impromptu interaction on the topic.
However, Grady Smith teaches
analyzing content of a corporate communication database including emails, instant messages, corporate community postings, and work products, by use of cognitive analysis utilizing a natural language processing tool, a natural language classification tool, and a tone analyzer, wherein the corporate communication database indicates a plurality of interconnected data sources and data utilities proprietary to a corporation (para [0149] Next (or instead, and optionally previously to the earlier step), the user or system (by default) may specify the potential sources of data or information of interest. These may include email, text messages, phone calls, meeting invitations, calendaring related data, HR records, etc. (as suggested by step or stage 404).); 
building a topics repository cataloguing the topics from the determining, prior to the predicting (para [0174] Tracking Context /Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows.), each topic of the topics repository has attributes of: all users involved with a topic, a priority of the topic (para [0093] In some embodiments, one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization).), and resources relevant to the topic (para [0052] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records)), 
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the Anonymous et al.’s method of determining a topic of interaction with Grady’s Smith method of determining a topic of interaction. 
Doing so would allow for modeling communication in an organization (para [0012] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records), and applying suitable filters to an interaction-based organizational structure, a set of maps or models of the information or process flow within the organization can be created.).
Anonymous teaches
determining, based on the content of the corporate communication database resulting from the analyzing, topics including the topic of the impromptu interaction (pg. 2; Software installed in the server identifies the recent social contributions and discussions (e.g., travel experience, political contribution, etc.) to identify possible discussion topics. It ranks the identified discussion topics based on the common interests amongst those who need a break.), work interests of the users in relation to respective topics (pg. 2; The software predicts the time required to discuss any topic based on content volume. For example, to discuss travel story the group needs more than 30 minutes, as there is a lot of content on social media related to the travel story. A discussion of a political incident might need only 15 minutes. Based on the predicted time required to discuss the topic, the software notifies users of the type of break. For example, during lunch break travel story can be discussed, whereas the political topic can be discussed during a coffee break.), and the resources relevant to the respective topics, wherein the users generate the content of the corporate communication database (pg. 3; System may also prepare each user for the topic showing photos from social media of other users who are not in the associated social network, but who will be part of the break conversation, based on the topic to be discussed); and
…wherein respective resources relevant to the topic indicate a selected portion of the content of the corporate communication database that is helpful for the pg. 2; Informal and casual discussions among people in the workplace, at locations other than an office (e.g., break room, cafeteria, common area, etc.), often produce new and creative ideas. Throughout the day, different groups will pass through the same areas, and each might be engaged in different or related discussions. If people from different groups can connect and converse, then perhaps more and better ideas can be generated for the benefit of the organization.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of determining interactions among candidates of Tseng with the method of determining interactions among candidates of Anonymous.
Doing so would allow for improved conversations in a workplace setting (pg. 2; If people from different groups can connect and converse, then perhaps more and better ideas can be generated for the benefit of the organization.).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic") and Priness et al. (US-20160321551-A1).
Regarding Claim 12,
Tseng and Anonymous teach the computer implemented method of claim 1, the identifying comprising: 
tracking movement of a second candidate of the candidates by use of a user device corresponding to the second candidate (para [0038] With regard to location, the social networking system receives and processes information regarding the current physical location of the recipient user and the target user. This information may be provided, for example, through location information provided by a user device 110); 
ascertaining that the second candidate moves toward the certain location at around the certain time (para [0039] This might result, for example, in the transmission of notifications regarding information about a target user if the target user incidentally walks into the same coffee shop that the recipient user is currently present at.); and
 selecting the candidates for the impromptu interaction responsive to the ascertaining (para [0039] The social networking system determines that an recipient user and a target user are more likely to come into contact if they are physically closer together, and less likely to come into contact if they are physically farther apart.).
	Tseng and Anonymous do not explicitly disclose
discovering a movement pattern for a first candidate of the candidates routinely inhabiting a certain location at around a certain time based on cumulated location data; 
	However, Priness et al. (20160321551 A1) teaches
discovering a movement pattern for a first candidate of the candidates routinely inhabiting a certain location at around a certain time based on cumulated location data (para [0013] Moreover, some embodiments leverage the most relevant information about the user, such as user behavior patterns and visit patterns, to determine a more accurate prediction than conventional approaches.); 

Doing so would allow for determining a semantic context associated with the location (para [0012] Various aspects of the technology described herein are directed towards systems, methods, and computer storage media for, among other things, determining future semantic location information about a user, or providing a personalized computing experience based on the determined future semantic location information.).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic"), and Grady Smith et al. (US-20170236081-A1), and Govrin et al. (US-20140222433-A1).
Regarding Claim 6,
Tseng and Anonymous teach the computer implemented method of claim 1. 
Tseng and Anonymous do not explicitly disclose
the predicting comprising:
discovering one or more topic with which the candidates are commonly involved by authoring or being mentioned in any communication and/or work product relevant to the respective one or more topic, wherein the one or more topic includes the topic of the impromptu interaction; 

selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score.
However, Govrin et al. (US 20140222433 A1) teaches
the predicting comprising:
calculating one or more confidence score respectively corresponding to the one or more topic (para [0070] According to certain embodiments, prediction blocks generate relevance score vectors for potential discussion topics.); and 
selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score (para [0129] Intent prediction results may be used to present multiple-choice selection dialogs to the user. Each selection option suggests a specific topic closure as a next step in the dialogue. In this embodiment, relevance scores, e.g. as generated in step vi of FIG. 3, are used to sort selection options (highest relevance on top)).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Anonymous’ s method of predicting a topic of communication with Govrin et al.’s method of predicting a topic of communication.
Doing so would allow for improving accuracy when assigning confidence values (para [0072] NLP Relevance Enhancement--Prediction vectors whose data structure may be as shown in FIG. 2b, enhance understanding accuracy by modifying the probabilities assigned by statistical NLP to strengthen likely topics and weaken unlikely topics e.g. as shown in FIG. 7 and FIG. 5.).

discovering one or more topic with which the candidates are commonly involved by authoring or being mentioned in any communication and/or work product relevant to the respective one or more topic, wherein the one or more topic includes the topic of the impromptu interaction (para [0094] For example, by applying a form of machine learning (either supervised or unsupervised) to data regarding the invitees and the attendees to a series of meetings discussing a specific topic, it may be possible to identify those most involved with certain aspects of the project discussed at the meetings.);
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the Anonymous et al.’s method of determining a topic of interaction with Grady’s Smith method of determining a topic of interaction. 
Doing so would allow for modeling communication in an organization (para [0012] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records), and applying suitable filters to an interaction-based organizational structure, a set of maps or models of the information or process flow within the organization can be created.).
Regarding Claim 13,
Tseng and Anonymous teach the computer implemented method of claim 1. 
Tseng and Anonymous do not explicitly disclose
the predicting comprising:

calculating one or more confidence score respectively corresponding to the one or more topic; and 
selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score.
However, Govrin et al. (US 20140222433 A1) teaches
the predicting comprising:
calculating one or more confidence score respectively corresponding to the one or more topic (para [0070] According to certain embodiments, prediction blocks generate relevance score vectors for potential discussion topics.); and 
selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score (para [0129] Intent prediction results may be used to present multiple-choice selection dialogs to the user. Each selection option suggests a specific topic closure as a next step in the dialogue. In this embodiment, relevance scores, e.g. as generated in step vi of FIG. 3, are used to sort selection options (highest relevance on top)).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Anonymous method of predicting a topic of communication with Govrin et al.’s method of predicting a topic of communication.
para [0072] NLP Relevance Enhancement--Prediction vectors whose data structure may be as shown in FIG. 2b, enhance understanding accuracy by modifying the probabilities assigned by statistical NLP to strengthen likely topics and weaken unlikely topics e.g. as shown in FIG. 7 and FIG. 5.).
Grady Smith et al. further teaches 
discovering one or more topic with which the candidates are commonly involved by authoring or being mentioned in any communication and/or work product relevant to the respective one or more topic, wherein the one or more topic includes the topic of the impromptu interaction (para [0094] For example, by applying a form of machine learning (either supervised or unsupervised) to data regarding the invitees and the attendees to a series of meetings discussing a specific topic, it may be possible to identify those most involved with certain aspects of the project discussed at the meetings.);
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the Anonymous et al.’s method of determining a topic of interaction with Grady’s Smith method of determining a topic of interaction. 
Doing so would allow for modeling communication in an organization (para [0012] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records), and applying suitable filters to an interaction-based organizational structure, a set of maps or models of the information or process flow within the organization can be created.).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic"), and Grady Smith et al. (US-20170236081-A1), Govrin et al. (US-20140222433-A1), and Pal et al. (US-20170220577-A1).
Regarding Claim 14,
Tseng, Anonymous et al., Grady Smith et al., and Gorvin et al. teach the computer implemented method of claim 6. Gorvin et al further teaches the calculating comprising:
factoring in a number of the candidates, a priority of the topic, and combinations thereof to each confidence score of each topic such that the confidence score of the topic may be proportional to the number of the candidates and the priority of the topic, wherein the one or more confidence score respectively indicates how likely the respective topic would be discussed in the impromptu interaction amongst the candidates.
	However, Pal. et al. (US 20170220577 A1) teaches
the calculating comprising:
factoring in a number of the candidates, a priority of the topic, and combinations thereof to each confidence score of each topic such that the confidence score of the topic may be proportional to the number of the candidates and the priority of the topic, wherein the one or more confidence score respectively indicates how likely the respective topic would be discussed in the impromptu interaction amongst the candidates (para [0037] Such topics can be associated with the user, thereby identifying the user in the social networking system as a topical authority for those topics. For example, for a given topic "basketball", the topical authority labeling module 206 can determine the mean (.mu..sub.basketball) and the standard deviation (.sigma..sub.basketball) for the "basketball" topic. In general, the mean represents the average log frequency of all users to which the topic basketball was propagated. Using the example above, the mean for the "basketball" topic among the first user, the second user, and the third user can be computed by summing the number of followers of each user that are interested in the "basketball" topic (i.e., 1,000+1,200+1,500) and dividing this result by the total number of users to which the basketball topic was propagated (i.e., 3).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Gorvin et al.’s method of calculating a score for a topic with Pal et al.’s method of calculating a score for a topic.
Doing so would allow for predicting another user related to a topic (para [0006] In an embodiment, the systems, methods, and non-transitory computer readable media are configured to provide at least one user that is associated with the topic label with a recommendation for following a different user in the social networking system, the different user also being a topical authority for the topic).
Regarding Claim 20,
Tseng and Anonymous teach the system of claim 15, the predicting comprising: 
	Tseng and Anonymous do not explicitly disclose

calculating one or more confidence score respectively corresponding to the one or more topic by factoring in a number of the candidates, a priority of the topic, and combinations thereof to each confidence score of each topic such that the confidence score of the topic may be proportional to the number of the candidates and the priority of the topic, wherein the one or more confidence score respectively indicates how likely the respective topic would be discussed in the impromptu interaction amongst the candidates; and 
selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score.
Grady Smith et al. further teaches 
discovering one or more topic with which the candidates are commonly involved by authoring or being mentioned in any communication and/or work product relevant to the respective one or more topic, wherein the one or more topic includes the topic of the impromptu interaction (para [0094] For example, by applying a form of machine learning (either supervised or unsupervised) to data regarding the invitees and the attendees to a series of meetings discussing a specific topic, it may be possible to identify those most involved with certain aspects of the project discussed at the meetings.); 

Doing so would allow for modeling communication in an organization (para /[0012] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records), and applying suitable filters to an interaction-based organizational structure, a set of maps or models of the information or process flow within the organization can be created.).
Govrin et al. (US 20140222433 A1) teaches
calculating one or more confidence score respectively corresponding to the one or more topic (para [0070] According to certain embodiments, prediction blocks generate relevance score vectors for potential discussion topics.);
selecting the topic of the impromptu interaction corresponding to the highest confidence score amongst the one or more confidence score (para [0129] Intent prediction results may be used to present multiple-choice selection dialogs to the user. Each selection option suggests a specific topic closure as a next step in the dialogue. In this embodiment, relevance scores, e.g. as generated in step vi of FIG. 3, are used to sort selection options (highest relevance on top)).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Sandstrom’s method of predicting a topic of communication with Govrin et al.’s method of predicting a topic of communication.
para [0072] NLP Relevance Enhancement--Prediction vectors whose data structure may be as shown in FIG. 2b, enhance understanding accuracy by modifying the probabilities assigned by statistical NLP to strengthen likely topics and weaken unlikely topics e.g. as shown in FIG. 7 and FIG. 5.).
Pal. et al. (US 20170220577 A1) teaches
factoring in a number of the candidates, a priority of the topic, and combinations thereof to each confidence score of each topic such that the confidence score of the topic may be proportional to the number of the candidates and the priority of the topic, wherein the one or more confidence score respectively indicates how likely the respective topic would be discussed in the impromptu interaction amongst the candidates (para [0037] Such topics can be associated with the user, thereby identifying the user in the social networking system as a topical authority for those topics. For example, for a given topic "basketball", the topical authority labeling module 206 can determine the mean (.mu..sub.basketball) and the standard deviation (.sigma..sub.basketball) for the "basketball" topic. In general, the mean represents the average log frequency of all users to which the topic basketball was propagated. Using the example above, the mean for the "basketball" topic among the first user, the second user, and the third user can be computed by summing the number of followers of each user that are interested in the "basketball" topic (i.e., 1,000+1,200+1,500) and dividing this result by the total number of users to which the basketball topic was propagated (i.e., 3).);

Doing so would allow for predicting another user related to a topic (para [0006] In an embodiment, the systems, methods, and non-transitory computer readable media are configured to provide at least one user that is associated with the topic label with a recommendation for following a different user in the social networking system, the different user also being a topical authority for the topic).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic"), Grady Smith et al. (US-20170236081-A1), and Sundstrom (US-20080225870-A1).
Regarding Claim 22,
Tseng and Anonymous teach the computer program product of claim 8. Tseng further teaches wherein the respective user devices are selected from the group consisting of: a smart phone, a smart watch, a tablet, a laptop, a smart mobile device, an augmented reality glass, a designated mobile device equipped to transfer input data to a cognitive impromptu interaction assistant system for a corporation and to receive the notification from the cognitive impromptu interaction assistant system (para [0017] For example, the user device 110 may be a desktop computer, a laptop computer, a smart phone, a personal digital assistant (PDAs) or any other device including computing functionality and data communication capabilities.), 
para [0032-0033] Any information stored or represented by the social networking system may be characterized generally as information items. Information items may include, for example, user profile information, relationship information, recent or upcoming activity information, etc… For example, a user communicates posts to the social networking system 130 from a user device 110. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data and/or media.)
	Tseng and Anonymous do not explicitly disclose
wherein the identification in the notification includes a name and a department of the another of the candidates, and the links to the resources relevant to the topic facilitates access from the respective user devices to proprietary digital data including corporate emails and END920160679US1work products relevant to the topic as stored in the corporate communication database for the corporation.
However, Grady Smith teaches
wherein the identification in the notification includes a name and a department of the another of the candidates (para [0316] This might enable use of modeling, machine learning, pattern matching, or other data analysis techniques to "predict" the need for a meeting, response from management, intervention by an IT department, press release, etc.;), and the links to the resources relevant to the topic facilitates access from the respective user devices to proprietary digital data including corporate emails and END920160679US1work products relevant to the topic as stored in the corporate communication database for the corporation (para [0149] Next (or instead, and optionally previously to the earlier step), the user or system (by default) may specify the potential sources of data or information of interest. These may include email, text messages, phone calls, meeting invitations, calendaring related data, HR records, etc. (as suggested by step or stage 404).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the Anonymous et al.’s method of determining a topic of interaction with Grady’s Smith method of determining a topic of interaction. 
Doing so would allow for modeling communication in an organization (para [0012] By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records), and applying suitable filters to an interaction-based organizational structure, a set of maps or models of the information or process flow within the organization can be created.).
Sundstrom teaches
wherein the identification in the notification includes a name and a department of the another of the candidates… (para [0024] For example, the first user's name may be shown using a bold font on the second user's display; the text associated with the first user (e.g., the first user's name or identity) may be modified, or additional text may be added.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Tseng’s method of predicting interaction between users with Sundstrom’s method of predicting interaction between users.
para [0084] automatically subscribing the second user to the first user only if the predicted likelihood satisfies a threshold requirement; notifying the second user of the existence of the status information and/or the predicted likelihood, such as by sending a message to the second user's client indicating the predicted likelihood and enabling the client to display the information;).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US-20130046770-A1) in view of Anonymous (“Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic") and Burbey ("Method and System for Cognitive Association Prediction and Notification Based on Predicted Discussion Topic").
Regarding Claim 23,
Tseng and Anonymous teach the computer program product of claim 8, the identifying comprising: 
updating, in real time by use of multiprocessing, the respective location data individually and concurrently for the two or more users in an employee location repository (para [0031] In addition, the location store 255 may receive updated location information, e.g., in response to a change in the location of a user device 110.); 
ascertaining, based on the direction and the pace of movement respective to each of the two or more users represented in the employee location repository, that the respective locations of the candidates will be within a preconfigured proximity at a para [0040] The trigger for when to conclude that an recipient user and a target user are likely to interact based on location may have both fixed and continuous components. For example, a fixed component may activate if the target user and the recipient user are present within a maximum distance of each other.); and 
selecting the candidates for the impromptu interaction based on the ascertaining.
Tseng and Anonymous do not explicitly disclose
monitoring the respective location data of the two or more users as received from the collecting in real time, wherein the respective user device is equipped to read a direction and a pace of movement of each of the two or more users in a corporate premises, in which a plurality of location monitoring devices are installed, and wherein the respective location data is selected from the group consisting of: real time geolocation data represented in a global positioning system (GPS) coordinates in the corporate premises as being input from the respective user devices, a Wi-Fi hotspot identification to which each user device is connected for general locations in the corporate premises of the respective user devices, security entrance and exit system data associated with specific areas in the corporate premises for which the two or more users are to use for identification, calendar data with an identified event location respective to the two or more users, and status data with a corporate instant messaging system with descriptions implicating a location in the corporate premises for each of the two or more users, wherein instant messages communicated by the corporate instance messaging system are analyzed by natural language processing and classification tools and catalogued in a topics repository; 

monitoring the respective location data of the two or more users as received from the collecting in real time (pg. 105; Changes in predictability that occur in real time while the model is running could signal anomalies, as mentioned in Section 1.1, or could indicate that the model needs re-training with recent data), wherein the respective user device is equipped to read a direction and a pace of movement of each of the two or more users in a corporate premises (pg. 41; Throughout the rest of this paper, the 1-minute movement data are labeled ―MoveLoc‖ (for ―Movement Locations‖) and the 10-minute destination data are labeled as ―SigLoc‖ (for ―Significant Locations‖) as a reminder of the meaning behind the selection of these sampling rates), in which a plurality of location monitoring devices are installed, and wherein the respective location data is selected from the group consisting of: real time geolocation data represented in a global positioning system (GPS) coordinates in the corporate premises as being input from the respective user devices (pg. 21; For location-based applications to be useful, geographical coordinates, such as 37.2302323948768,-80.42062044809619 (Torgersen Hall) need to be translated into symbolic locations [37] or places [38, 39], such as ―Torgersen Hall‖, ―work‖, ―office‖ or ―lab.‖ For more precise systems such as GPS, this translation requires clustering groups of GPS readings to find significant locations and then asking the users to label these significant locations [11]. (This research is described in more detail in section 2.7.2.) Sensors that are placed on walls or ceilings, such as Cricket [40] or Active Badge [41] can include this translation as part of the location system.), a Wi-Fi hotspot identification to which each user device 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of determining interactions among candidates of Tseng with the method of determining interactions among candidates of Burbey (pg. 2; This knowledge can help friends rendezvous or coworkers arrange impromptu meetings.).
Doing so would allow for predicting locations of users (pg. 1-2; In order to support context-prediction and proactive devices, location-based services must be able to predict location.).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121